Citation Nr: 0614028	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-07 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for a lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1989 to March 
1994.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought a rating 
in excess of 10 percent for his service-connected low back 
disorder.  Thereafter, an October 2005 rating decision 
increased the rating for this disability to 20 percent, 
effective from December 2001.  The veteran has continued his 
appeal.  

The Board further notes that this matter was previously 
remanded for procedural and evidentiary considerations in 
February 2004, and that the action requested in the Board's 
remand has been accomplished to the extent possible.  This 
case is now ready for further appellate review.


FINDING OF FACT

The veteran's lumbosacral strain is manifested by symptoms 
that are not productive of more than moderate limitation of 
motion with pain.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2003), and 5235 through 5243 (effective September 
26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claim for an increased rating.

First, following the receipt of the veteran's claim to reopen 
in February 2002, the regional office (RO) sent a letter in 
February 2002 to the veteran advising him that he needed to 
provide evidence that his lumbosacral strain had increased in 
severity.  The letter also notified the veteran of the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining evidence in support of the 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

An April 2002 rating action, May 2002 statement of the case, 
and September 2002 supplemental statement of the case then 
denied a rating in excess of 10 percent based on the lack of 
evidence of muscle spasm or radicular symptoms.

Thereafter, following the Board's remand in February 2004, 
the veteran was provided with a letter in July 2004 that 
again notified him of the evidence necessary to substantiate 
his claim, and the respective obligations of VA and the 
veteran in obtaining that evidence.  Id.  

Finally, an October 2005 rating action and supplemental 
statement of the case then advised the veteran that he was 
entitled to a 20 percent, but not higher, rating for his 
disability based on findings of spasm and pain under former 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

While the February 2002 and July 2004 VCAA notice letters did 
not specifically request that appellant provide any evidence 
in his possession that pertained to the claim, as addressed 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Board 
finds that appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim, as 
demonstrated by the foregoing communications from the RO and 
the Board.  All that VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In addition, during the pendency of this claim, the record 
reflects that the appellant was furnished with comprehensive 
VA medical examinations in March 2002 and August 2004, and 
that the record also contains private and VA outpatient 
records that further enable the Board to evaluate this 
disability.  There is also no indication that either the 
veteran or his representative contends that the results from 
these examinations were inadequate for rating purposes, and 
that to the extent the representative contends that the 
results from the April 2004 are now too old for rating 
purposes, the Board observes that there are more recent 
treatment records of record and that the age of an 
examination by itself does not necessarily require remand for 
further examination.

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding records or documents that have not been 
obtained or adequately addressed in documents already 
contained in the claims file.  

Thus, based on all of the foregoing, the Board concludes that 
no further notice and/or development is required with respect 
to this claim pursuant to the VCAA.

The history of this disability shows that service connection 
for lumbosacral strain was established by a May 1994 rating 
decision, and assigned a noncompensable rating.  Service 
medical records were found to reflect only slight, subjective 
symptoms that were consistent with a noncompensable 
evaluation.

Thereafter, following the receipt of a VA determination that 
concluded that October 1994 VA examination results warranted 
a 10 percent rating for characteristic pain on motion under 
former Diagnostic Code 5295, an April 1997 rating decision 
increased the evaluation for this disorder to 10 percent, 
effective from April 1, 1994.

VA treatment records from November 1997 indicate that the 
veteran complained of chronic low back pain since 1991.  The 
pain was nonradiating.  In January 1999, the veteran 
complained of a history of intermittent low back pain, 
especially when he was active.  He denied shooting pains or 
numbness.  The assessment included chronic low back pain.  

A VA treatment record from August 2001 reflects that the 
veteran's problems included low back pain.  Examination of 
the back at this time revealed no tenderness and good range 
of motion.  

A private medical record from December 2001 reflects that the 
veteran's chief complaint was nonradiating lower back pain 
since 1993.  He denied any radiating pain at the time of his 
in-service injury, and the impression was chronic lower back 
pain, basically unchanged since 1993.  

The subject claim for an increased rating was filed in 
February 2002.

VA spine examination in March 2002 revealed that the veteran 
reported back difficulty beginning in 1993.  After service, 
he continued receiving care at the VA.  His most recent 
evaluation was in August 2001.  He currently described 
constant low back pain, primarily left-sided midline, without 
radicular symptoms or numbness or tingling in the legs.  
Physical examination revealed a usual flexion to the floor 
with no complains of discomfort, and normal extension and 
right and left side bending.  Neurological examination 
revealed negative findings except for slight difference in 
calf circumference, with 38 centimeters on the right and 38.5 
on the left.  X-rays of the lumbar spine were interpreted to 
reveal mild L4-5 disc space narrowing and small anterior 
osteophytes.  The impression was history of lumbosacral 
strain.

Private magnetic resonance imaging (MRI) of the lumbar spine 
from July 2002 revealed an impression of mild degenerative 
changes.  

At the veteran's hearing in August 2002, the veteran 
testified that he experienced low back spasms, and radiating 
numbness and tingling (transcript (T.) at p. 2).  

A VA treatment record from February 2003 reflects that the 
veteran's problems included low back pain.

At the veteran's hearing before the Board in March 2003, the 
veteran testified that he would get spasms from sitting too 
long (T. at p. 4).  He was able to bend over about half way 
and found that bending forward was more painful than bending 
backward (T. at p. 6).  

VA treatment records for the period of April 2003 to August 
2004 reflect that in April 2003, there was an impression of 
paresthesia to hands and feet and chronic low back pain.  It 
was noted by the examiner that paresthesia seemed to be a 
separate problem from low back pain since it also involved 
the hands; in August 2003, the veteran's problems continued 
to include low back pain.

VA examination in August 2004 revealed that the examiner 
reviewed the veteran's claims file in conjunction with his 
examination of the veteran.  The veteran reported a dull 
constant pain in the lumbar area located in the mid central 
and the mid thoracic areas.  There was no evidence of 
radiation down to the buttocks area or down to the legs.  The 
pain was reportedly worse with prolonged sitting and bending.  
He also complained of morning stiffness, and feelings of 
occasional numbness and tingling in his feet in the morning.  
The veteran denied any limitation in the activities of daily 
living, but noted some limitation with his driving.  

Physical examination revealed that the veteran presented 
tenderness and muscle spasm in the paraspinal muscles in the 
thoracic and lumbar spine.  The tenderness was reportedly 
more pronounced in the mid thoracic area.  There was evidence 
of tenderness on palpation.  The range of motion of the 
lumbar spine revealed forward flexion from 0 to 90 degrees 
with evidence of increased tenderness starting at 70 degrees 
to "9" degrees.  Extension and bilateral lateral flexion 
and rotation were from 0 to 30 degrees.  Neurological 
examination revealed negative findings.  X-rays of the lumbar 
spine revealed areas of moderate L4-5 disc narrowing 
compatible with degenerative disc disease (DDD), and small 
lumbar spine anterior osteophytes.  The impression was 
history of lumbar sacral strain with evidence of DDD of the 
lumbar spine and thoracic degenerative changes.  The examiner 
commented that the veteran presented with mild to moderate 
symptomatology, and that there was no evidence of 
radiculopathy at this moment.  The neurological examination 
was found to be within normal limits.  The veteran did not 
present evidence of ankylosis but did have constant muscle 
spasm and guarding, and localized tenderness in the 
thoracolumbar area and radiological evidence of mild thoracic 
spine curvature, concave, of the left side due to the pain 
and spasm.  There was no evidence of vertebral body fracture 
or any vertebral high loss on the radiological X-ray 
findings.  The examiner agreed that the veteran had constant 
pain but minimal functional loss due to the flair-ups in the 
activity of daily living, and in mobility.

II.  Rating Criteria and Analysis 

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2005).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2005).

As was noted previously, the veteran's lumbosacral strain was 
originally rated as noncompensable by a rating decision in 
May 1994, effective from April 1994.  Later, an April 1997 
rating decision increased the evaluation for this disability 
to 10 percent, effective from April 1, 1994, pursuant to 
Diagnostic Code 5295, and an October 2005 rating decision 
increased the rating to 20 percent, effective from December 
2001 under the same criteria.  The Board is in agreement that 
it was appropriate to consider former 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) in rating the veteran's 
lumbosacral strain.  The next higher and maximum rating of 40 
percent under that code, however, requires severe symptoms 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, and there is little or no medical evidence of these 
criteria.

Alternatively, the Board considered former Diagnostic Code 
5292 as a basis for a higher rating.  This Diagnostic Code 
specifically relates to evaluation of limitation of motion of 
the lumbar spine, and where limitation of motion is severe, 
an evaluation of 40 percent is provided.  In this regard, the 
Board notes that March 2002 VA spine examination revealed 
usual flexion with bending to the floor, and normal extension 
and right and left side bending.  In addition, August 2004 VA 
examination of the lumbar spine revealed forward flexion from 
0 to 90 degrees, with increased tenderness starting at 70 
degrees to "9" degrees.  Although the Board recognizes that 
increased tenderness was actually reported from 70 to "9" 
degrees, the Board finds this to be an obvious typographical 
error, since the starting point for any range of motion would 
be a lesser degree, and this would otherwise be inconsistent 
with the examiner's further finding of mild to moderate 
symptomatology; clearly, the range of motion referenced was 
70 degrees to 90 degrees.  The Board also notes that 
extension and bilateral lateral flexion and rotation were 
from 0 to 30 degrees.  Consequently, with flexion limited by 
no more than 20 degrees, the Board observes that this 
limitation is arguably even inconsistent with moderate 
limitation of motion of the lumbar spine.  See 38 C.F.R. 
§ 4.71a, Plate V (2005).  In addition, the Board notes that 
since the veteran's pain has already been accounted for in 
order to find some limited movement, it cannot provide a 
basis for a higher rating.  Therefore, the Board finds that a 
higher rating under former Diagnostic Code 5292 is clearly 
not warranted.  

The Board further notes that while the evidence reflects 
findings of DDD, thoracic spine disability, and osteophytes 
that may be consistent with early degenerative joint disease 
(DJD), the issue of whether these disabilities are related to 
the veteran's original service-connected lumbosacral strain 
has never been adjudicated by the RO, and is not a matter for 
current appellate consideration.  (The Board also notes that, 
as of April 2003, treating physicians found that the 
veteran's paresthesia seemed to be a separate problem from 
low back pain since it also involved the hands.)  Therefore, 
the Board will not currently consider such disabilities for 
the purpose of determining the veteran's entitlement to an 
increased rating for his service-connected lumbosacral 
strain.  In this regard, should the veteran wish to file a 
claim for service connection for DDD, thoracic spine 
disability, and/or DJD as secondary to his service-connected 
lumbosacral strain, he should proceed to do so.

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002, and 
relating to intervertebral disc syndrome, are to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  However, as the Board has determined that DDD 
has not been adjudicated as part of the veteran's service-
connected low back disability, the Board finds that these 
revisions of former Diagnostic Code 5293 are not for 
consideration.

Revisions effective in September 2003 relate to more than 
DDD.  Under the revised regulations, favorable ankylosis or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less warrants a 40 percent evaluation, unfavorable ankylosis 
of the entire thoracolumbar spine warrants a 50 percent 
rating, and unfavorable ankylosis of the entire spine 
warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243 (effective as of September 26, 2003).  
Diagnostic Code 5293 was renumbered Diagnostic Code 5243, 
effective September 26, 2003.

The lack of findings of ankylosis of the lumbar spine or 
forward flexion limited by more than 20 degrees would clearly 
preclude the assignment of a higher rating for ankylosis of 
the lumbar spine under former Diagnostic Code 5289, or a 
higher rating for ankylosis or sufficiently limited forward 
flexion of the thoracolumbar spine under the "new" criteria 
for diseases and injuries of the spine found at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243 (effective as of 
September 26, 2003).  The Board further observes that there 
is no evidence of any fractures, and thus no basis to 
consider entitlement to a higher rating under former 
Diagnostic Code 5285.  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003).

Accordingly, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against a rating in 
excess of 20 percent for lumbosacral strain.


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain is denied.  




____________________________________________
M. S. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


